PER CURIAM.
Appellant Joan Harriman appeals the Department of Children and Families’s dismissal of her hearing after the termination of her Medicaid benefits. At her hearing, appellant argued in part that despite an amended statute, which changed the income requirements for option medical assistance payments, she was still entitled to benefits under another statute. She also argued that under state and federal case law, once she qualified for Medicaid, she was protected from termination of her benefits. The hearing officer dismissed the hearing in accordance with 42 C.F.R. section 431.220(b) (2002), which states: “The agency need not grant a hearing if the sole issue is a Federal or State law requiring an automatic change adversely affecting some or all recipients.”
It is clear that appellant was, at least in part, challenging the termination of her benefits for reasons other than the change in law automatically affecting her benefits. Appellant, therefore, was entitled to a hearing on these issues. See 42 C.F.R. § 431.220(a)(2) (stating that an agency must hold a hearing when a recipient requests a hearing “because he or she believes the agency has taken an action erroneously”). Accordingly, we reverse and remand with directions to hold a hearing at which appellant may contest DCF’s allegedly erroneous termination of her Medicaid benefits.
REVERSED and REMANDED with directions.
WOLF, C.J., PADOVANO and POLSTON, JJ., concur.
2